Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, drawings, abstract and claims of January 8, 2020 are under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the truck, erosion control tube, flexible tube, the job site, front loader, dump truck tailgate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
At claim 17, line 4, please replace "tailgate be means" with -- tailgate by means --. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "means…that allow the device to be lifted and transported by a truck" in claim 2. The claim recites hooks which would perform the claimed function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 12, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fails to use a transitional phrase such as -- comprising --. It is unclear as to what structure is required by the claim. As written, the claim language could be interpreted as the blower, hopper, controls, engine, tanks and hydraulic components make up the group of "similar material".
Regarding Claim(s) 1, The recitation of "similar material" renders the claim indefinite because it is unclear as to what is encompassed by the recitation.
Regarding Claim(s) 2, the use of "such as" renders the claim indefinite because the phrase calls into question whether or not the hooks are required by the claim. If the hooks are required, then the claim would recite a broad limitation ("mechanical means") and a narrow limitation ("hook") in the same claim. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim(s) 2, the claim language is unclear as to what exterior the hooks are affixed.
Regarding Claim(s) 4 and 12, the claim lacks antecedent basis for "the centrifugal fan". Claim 1 recites a centrifugal blower. It is unclear if the fan is intended to be separate from the blower. The claim language should be amended to recite a blower. For purposes of applying the prior art, the fan is considered to refer to the blower.
Regarding Claim(s) 8, the recitation of "similar device" renders the claim indefinite because it is unclear to what is encompassed by the recitation.
Claim 11 is considered indefinite because it is unclear if applicant is claiming a second slotted base.
Regarding Claim(s) 16, the recitation of "similar device" renders the claim indefinite because it is unclear to what is encompassed by the recitation.
Claim 17 lacks antecedent basis for "the job site", "the slotted base", "the hooks", "the hopper", "the agitating plate", "the centrifugal fan", "the discharge tube".
Claim 17 recites a fan and a blower while being unclear as to how the elements are related. Steps (a) and (b) recite the blower, yet is not mentioned again, while the fan is present in steps (c), (e), (f) and (g). 
Regarding Claim(s) 17, The recitation of "similar material" renders the claim indefinite because it is unclear as to what is encompassed by the recitation.
The language of claim 17 is unclear as to how the discharge tube and the discharge of the centrifugal fan are related.
Claim 18 lacks antecedent basis for "the discharge chute". Is the "discharge chute" the same as the "discharge tube" of claim 17 of the "discharge of the centrifugal fan" of claim 17?
Claim 18 lacks antecedent basis for "the erosion control tube". Is the "erosion control tube" the same as the "erosion control sleeve" of claim 17?
The language of claim 18 is unclear as to if the "discharge tube" of claim 17 and the "flexible tube" of claim 18 are related.
Claims 2-8, 18-20 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier et al. (USPN 6086002).
Regarding Claim(s) 1, Frazier et al. (USPN 6086002) teaches a light weight mechanical device for transporting ground wood bark or similar material: a variable speed centrifugal blower (31), a hopper (114), controls (controllers 38a, 38b, 183),  an engine (32), one or more fuel tanks (Figure 4, "source tank"), and hydraulic components (hydraulic pump-hydraulic motor system 40, hydraulic motors 41a, 41b, hydraulic pump 42, reservoir tank 38).
Regarding Claim(s) 8, Frazier et al. does not comprise an air lock.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokum et al. (USPN 2291871) in view of Frazier et al.
Regarding Claim(s) 1, Bokum et al. (USPN 2291871) teaches a light weight mechanical device for transporting ground wood bark ("shredded bark fiber") or similar material, comprising: a centrifugal blower (5), a hopper (3), an engine (2), and one or more fuel tanks (illustrated in Figure 1, just above the reference character 2). Bokum et al. fails to teach a variable speed centrifugal blower, controls or hydraulic components. Frazier et al. teaches a variable speed centrifugal blower (31) [Col. 8:30-339, "speed of the drive shafts 63,81 of the comminuting and air pumping chambers 30, 31 are directly related to the speed of rotation of the drive shaft 91 of the engine 32", "hydraulic system 40 provides for variable speeds to be developed for efficient and variable operations of comminuting and air pumping chambers 30, 31, respectively, as above described so as to provide smooth total operations"]. Frazier et al. further teaches hydraulic components (hydraulic pump-hydraulic motor system 40, hydraulic motors 41a, 41b, hydraulic pump 42, reservoir tank 38) and controls (controllers 38a, 38b, 183). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the device of Bokum et al. to include a variable speed 
Regarding Claim(s) 8, Bokum et al. does not comprise an air lock.
Claim 2, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokum et al. in view of Frazier et al. as applied to claim 1 above, and further in view of Wysong (USPN 7125204).
Regarding Claim(s) 2, Bokum et al. teaches the limitations described above, yet fails to teach a mechanical means such as hooks affixed to the exterior that allow the device to be lifted and transported by a truck.  Wysong (USPN 7125204) teaches a portable blower having mechanical means such as hooks (flanges 28) for securing the blower to a truck [Col. 4:19-34]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide the device of Bokum et al. with mechanical means so that the device can be secured to a truck as taught by Wysong.
Regarding Claim(s) 3, Bokum et al. teaches the limitations described above, yet fails to teach a slotted base that allows the device to be lifted and moved by a front loader. Wysong teaches a slotted base (base 20 having openings 26) that allows the device to be lifted and moved by a front loader ("skid steer loader") [Col. 4:19-34, "loader can engage, lift and directly transport unit 10 to the application"]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide the device of Bokum et al. with a slotted base to allow the device to be lifted and moved by a front loader as taught by Wysong to move the device.
Regarding Claim(s) 5, Bokum et al. teaches the limitations described above, yet fails to teach the total weight of the device is less than 1,500 pounds. Wysong teaches a device having a . 
Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokum et al. in view of Frazier et al. as applied to claim 1 above, and further in view of Swenson (USPN 2324042).
Regarding Claim(s) 4, Bokum et al. teaches the limitations described above, yet fails to teach an auger used to inject wood bark or similar material into the centrifugal fan. Swenson (USPN 2324042) teaches an apparatus having a centrifugal blower (14) and an auger (68) which injects material into the centrifugal blower. The auger provides a uniform flow of material to the blower and can be adjusted to increase the efficiency of conveying and control the ratio of material to air [Page 3, Col. 1:70-Page 3, Col. 2:17]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide an auger to inject material into the centrifugal blower to control the ratio of material to air.
Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokum et al. in view of Frazier et al. as applied to claim 1 above, and further in view of Warner (USPN 707992).
Regarding Claim(s) 6, Bokum et al. teaches the limitations described above, yet fails to teach an agitating plate that forms one side of the hopper. Warner (USPN 707992) teaches an apparatus comprising a centrifugal blower (a) and a hopper (g) supplying material for the blower, the hopper having an agitating plate (k) that forms one side of the hopper [Page 1:54-70] and vibrates to agitating the material in the hopper and preventing the material from clogging. It would have been obvious before the effective filing date of the claimed invention to a person of .
Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokum et al. in view of Frazier et al. as applied to claim 1 above, and further in view of Tyler (USPN 7226240).
Regarding Claim(s) 7, Bokum et al. teaches the limitations described above, yet fails to teach the ground bark is discharged into an erosion control tube. Tyler (USPN 7226240) teaches filling an erosion control tube (tube 1040) with filling (1010), which is disclosed as bark [Col. 1:60-65], using a delivery mechanism (1030), which is disclosed as a tube and a fan [Col. 3:35-39]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use the device to discharge the ground bark into an erosion control tube as taught by Tyler for controlling erosion. 
Claims 9-11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokum et al. in view of Frazier et al. and Wysong.
Regarding Claim(s) 9, Bokum et al. (USPN 2291871) teaches a light weight mechanical device for transporting ground wood bark ("shredded bark fiber") or similar material, comprising: a centrifugal blower (5), a hopper (3), an engine (2), and one or more fuel tanks (illustrated in Figure 1, just above the reference character 2). Bokum et al. fails to teach a variable speed centrifugal blower, controls, a slotted base or hydraulic components. Frazier et al. teaches a variable speed centrifugal blower (31) [Col. 8:30-339, "speed of the drive shafts 63,81 of the comminuting and air pumping chambers 30, 31 are directly related to the speed of rotation of the drive shaft 91 of the engine 32", "hydraulic system 40 provides for variable speeds to be developed for efficient and variable operations of comminuting and air pumping chambers 30, 31, respectively, as above described so as to provide smooth total operations"]. Frazier et al. 
Regarding Claim(s) 10, Bokum et al. teaches the limitations described above, yet fails to teach hooks affixed to the exterior that allow the device to be lifted and transported by a truck.  Wysong (USPN 7125204) teaches a portable blower having hooks (28) for securing the blower to a truck [Col. 4:19-34]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide the device of Bokum et al. with hooks so that the device can be secured to a truck as taught by Wysong.
Regarding Claim(s) 11, Bokum et al. teaches the limitations described above, yet fails to teach a slotted base that allows the device to be lifted and moved by a front loader. Wysong teaches a slotted base (base 20 having openings 26) that allows the device to be lifted and moved by a front loader ("skid steer loader") [Col. 4:19-34]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide the 
Regarding Claim(s) 13, Bokum et al. teaches the limitations described above, yet fails to teach the total weight of the device is less than 1,500 pounds. Wysong teaches a device having a weight of about 800 pounds [Col. 4:65-Col. 5:2] to make the device readily transportable. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the device of Bokum et al. such that the total weight of the device is less than 1,500 pounds to make the device readily transportable as taught by Wysong.
Regarding Claim(s) 16, Bokum et al. does not comprise an air lock.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokum et al. in view of Frazier et al. and Wysong as applied to claim 9 above, and further in view of Swenson (USPN 2324042).
Regarding Claim(s) 12, Bokum et al. teaches the limitations described above, yet fails to teach an auger used to inject wood bark or similar material into the centrifugal fan. Swenson (USPN 2324042) teaches an apparatus having a centrifugal blower (14) and an auger (68) which injects material into the centrifugal blower. The auger provides a uniform flow of material to the blower and can be adjusted to increase the efficiency of conveying and control the ratio of material to air [Page 3, Col. 1:70-Page 3, Col. 2:17]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide an auger to inject material into the centrifugal blower to control the ratio of material to air.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokum et al. in view of Frazier et al. and Wysong as applied to claim 9 above, and further in view of Warner (USPN 707992).
Regarding Claim(s) 14, Bokum et al. teaches the limitations described above, yet fails to teach an agitating plate that forms one side of the hopper. Warner (USPN 707992) teaches an apparatus comprising a centrifugal blower (a) and a hopper (g) supplying material for the blower, the hopper having an agitating plate (k) that forms one side of the hopper [Page 1:54-70] and vibrates to agitating the material in the hopper and preventing the material from clogging. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide the hopper of Bokum et al. with an agitating plate to prevent material in the hopper from clogging as taught by Warner.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokum et al. in view of Frazier et al. and Wysong as applied to claim 9 above, and further in view of Tyler (USPN 7226240).
Regarding Claim(s) 15, Bokum et al. teaches the limitations described above and teaches the ground bark is discharged into a flexible hose (4), yet fails to teach the ground bark is discharged into an erosion control tube. Tyler (USPN 7226240) teaches filling an erosion control tube (tube 1040) with filling (1010), which is disclosed as bark [Col. 1:60-65], using a delivery mechanism (1030), which is disclosed as a tube and a fan [Col. 3:35-39]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use the device to discharge the ground bark into an erosion control tube as taught by Tyler for controlling erosion.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokum et al. in view of Wysong, Warner, Swenson and Tyler.
Regarding Claim(s) 17, Bokum et al. teaches a method for using a bark blower comprising the following steps: moving the bark blower to a job site, loading ground bark 
Regarding Claim(s) 18, Bokum et al. teaches a flexible tube (4) connected to a discharge chute (structure in Figure 2 between blower 5 and tube 4), yet fails to teach the flexible tube is inserted between the discharge chute and the erosion control tube. Tyler teaches a flexible tube (1030) connected to the erosion control tube (1040). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to insert a flexible tube between a discharge chute and an erosion control tube in order to fill erosion control tubes at different locations.
Regarding Claim(s) 19, Bokum et al. fails to teach the ground bark is fed continuously into the hopper. Swenson discloses that it is important to maintain material in the hopper to provide a uniform rate of material to the blower [Page 3, Col. 1:74-Page 3, Col. 2:3]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to continuously feed ground bark into the hopper to provide a uniform rate of material to the blower.
Claim 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokum et al. in view of Wysong, Warner, Swenson and Tyler as applied to claim 17 above, and further in view of Frazier et al.
Regarding Claim(s) 20, Bokum et al. teaches the limitations described above, yet fails to teach the centrifugal fan can run at various speeds. Frazier et al. teaches a variable speed centrifugal fan, as described above. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to run the centrifugal fan at variable speeds to increase the efficiency of material handling.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653